Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is the Notice of Allowance for application number 16/405,188 HANGER, filed on 5/7/2019.  Claims 1-9 and 11-15 are allowed.  



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the prior art of record does not teach a back side of the vertical bar at the top portion includes first and second lips shaped to extend inwardly over a top side and a bottom side of the horizontal bar in a manner sufficient to clip the vertical bar thereto.
With regards to claim 15, the reasons for allowance are clear from the record. 

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status 


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        3/24/21